Citation Nr: 1643053	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  95-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder.  

2.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee.  

3.  Entitlement to service connection for diabetes mellitus type II with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion, all claimed as a result of herbicide exposure.  

4.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1971 to December 1971.  He had additional service with the Army National Guard through June 1991, including periods of verified ACDUTRA and inactive duty for training (INACDUTRA).  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of a November 1994 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a chronic back disability, left knee disability, left ankle disability, psychiatric disability, gastrointestinal disability, liver disability and cardiovascular disability.  The appellant appealed these denials to the Board, who, after remand in October 1996, denied the claims in a July 1999 decision.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2001, the Court ordered that the July 1999 Board decision be vacated and remanded to the Board for readjudication.  

The case was remanded by the Board in August 2001.  In January 2002, a videoconference Board hearing was held before the undersigned.  At that time, the appellant withdrew the issues of service connection for heart and liver disabilities as well as the issue of service connection for residuals of a left ankle injury from appellate consideration.  A transcript of the hearing is associated with the appellant's claims file.  The Board again remanded the remaining issues on appeal in September 2003 and denied the remaining issues on appeal in a July 2004 decision.  

The appellant appealed the Board's July 2004 decision to the Court.  The Board's July 2004 decision was vacated pursuant to a February 2005 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Board provide adequate reasons and bases regarding the analysis of a September 2001 private physician statement that supported the appellant's contentions that his current low back disability had had its onset with an April 1989 injury sustained while performing service with the National Guard.  The Board issued a decision in July 2005 that again denied service connection for a chronic back disorder, residuals of a left knee injury, a chronic stomach disorder, and an acquired psychiatric disorder.  

The appellant appealed the July 2005 Board decision to the Court, who by memorandum decision dated in October 2007 found that the appellant had abandoned the claims for service connection for left ankle, left knee, chronic stomach, and chronic gastrointestinal disabilities.  The Court then remanded the remaining issue of service connection for a chronic low back disability to the Board for further appellate consideration.  

The Board remanded the claim of service connection for a chronic back disability for further development in April 2008.  

In a May 2010 decision, the RO denied service connection for a chronic stomach disorder; a chronic liver disorder; chronic heart disorders; a disability manifested by blood in the stool; residuals of a left knee injury; an acquired psychiatric disorder, to include anxiety, nervous trouble, and depression; residuals of a left ankle injury; type II diabetes mellitus, including abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance or fainting problem, gastrointestinal disorder, heartburn, skin disorder, to include lumps on the left hand (ganglion cyst), broken bones, memory problems, kidney trouble, and confusion, claimed as a result of exposure to herbicides; service connection for a neck disorder, bilateral shoulder disorder, and broken collarbone and TDIU.  

The appellant testified before the undersigned at another videoconference Board hearing regarding the issue of service connection for a low back disability in July 2012.  This matter was again remanded by the Board in February 2013.  The appellant again testified before the undersigned at a videoconference Board hearing regarding the all of the issues on appeal before the undersigned in October 2013.  Transcripts of these hearings are available for review.  

In a July 2014 Board decision, service connection for a low back disorder, and diabetes mellitus, type II, with abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble and confusion, all claimed as a result of herbicide exposure, were again denied.  New and material evidence was found to reopen a claim of service connection for DJD of the left knee and the matter was remanded for de novo review.  The matter of TDIU was also remanded as intertwined with the issue of service connection for DJD of the left knee.  Issues related to service connection for a chronic neck disorder, bilateral shoulder disorder, broken collar bone, bone fractures, a chronic liver disability, a chronic cardiovascular disorder, a chronic gastrointestinal disorder, a disability manifested by blood in the stool, a left ankle disability, and anxiety and depression were denied.  

The appellant appealed the issues related to service connection for a chronic low back disorder and diabetes mellitus, with associated disabilities, to the Court.  In a June 2015 JMR, the parties indicated that the appellant was not pursuing other issues denied in the July 2014 Board decision and did not wish to disturb the Board's reopening of the claim of service connection for DJD of the left knee and remand of that issue and the issue of TDIU.  The parties agreed that Board had erred in making an unsubstantiated medical determination without medical foundation for the denial of service connection for diabetes mellitus with associated disabilities.  Specifically it was noted that the Board's statement that the Veteran had not been exposed to herbicides because the spraying that occurred at the Canadian Air Force Base where Agent Orange was utilized had occurred over 20 years prior to the appellant's service at that air force base.  Regarding the claim of service connection for a low back disability, the parties found that the Board had not considered a private medical statement that had been submitted prior to dispatch of the Board decision.  The Court granted the joint motion and remanded the case to the Board.  

The case was again remanded by the Board in December 2015 so that he could be scheduled for an additional Board hearing.  The hearing was scheduled to be conducted in June 2016, but prior to the hearing the appellant's representative withdrew the request for the hearing.  The case has now been returned for additional appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After review of the record, the Board regrettably finds that further development is warranted.  Regarding the matter of TDIU, this must again be held in abeyance pending the completion of the development.  

Regarding the appellant's claim of service connection for a low back disability, it is noted that service treatment records (STRs) include a reference to him having sustained a thoracic spine strain while on INACDUTRA in April 1989.  The Board notes that private medical statements dated in December 2013 and August 2016 have related the appellant's current back disabilities to the August 1989 incident.  In contrast, VA examinations in September 2002 and April 2013 found no nexus between the current back disabilities and the August 1989 incident.  The rationale provided in the latter examination report was that the appellant had sustained an acute thoracic strain in 1989 that had no relationship with the lumbar disabilities manifested years later.  Review of the record now includes the results of an October 2013 MRI study of the thoracic spine demonstrating a posterior bulge at T5-T6.  There is no medical opinion, including by the appellant's private physician, regarding whether there may be a relationship between the thoracic strain in service and the now documented thoracic spine disability.  As such, an additional examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

Regarding the DJD of the appellant's left knee, the Board notes that an August 2016 medical statement includes an opinion that the DJD of the knee is the result of a fall sustained by the appellant in March 1989.  This is in contrast with a September 2014 VA medical opinion that found no nexus between current DJD of the left knee and service.  The rationale for the latter opinion included a reference that there was no documented medical evidence of record that revealed the episode of left knee injury during a period of ACDUTRA or INACDUTRA.  The examiner did not account for the lay statement found in the STRs.  Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, an additional opinion should be obtained.  McLendon 20 Vet. App. at 79.  

The appellant is claiming service connection for diabetes mellitus, type II, with assorted additional related disabilities.  His contention is that this was caused by remote exposure to herbicides while he was stationed at a Canadian Air Force Base in Gagetown, New Brunswick, Canada, where defoliants were utilized over 20 years prior to the time that the appellant was stationed there.  The JMR instructed that the Board obtain a medical opinion to support the "implicit determination that adverse effects of Agent Orange are not possible after twenty years post spraying."  Under these circumstances, the AOJ must obtain the required medical opinion.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the appellant to undergo a medical examination to ascertain the current nature and etiology of his spinal disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any spine disorder, including a disability of the thoracic spine, may be related to the April 1989 incident noted in his STRs.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the appellant to undergo a medical examination to ascertain the current nature and etiology of his left knee disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the left knee disorder is related to service, including the incident described in the lay affidavit noted in the STRs.  The lay statement must be specifically discussed.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the appellant to undergo a medical examination to ascertain the current nature and etiology of his diabetes mellitus.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the diabetes mellitus is related to service, specifically time the appellant was stationed at the Canadian Air Force Base where Agent Orange was utilized over 20 years prior to the appellant's service there.  The examiner must specifically discuss the use of Agent Orange 20 years prior to the Veteran serving at the Canadian air base and whether he was thereby exposed to an herbicide agent" during such service.  A scientific basis for the conclusion reached must be set forth and explained.  If the examiner finds that the Veteran's diabetes mellitus is due to Agent Orange exposure during service, he/she should opine as to whether it is at least as likely as not (probability 50 percent or more) that the Veteran's claimed residuals of diabetes mellitus (abnormal brain matter, arthritis, fatigue, breathing difficulties, hypertension, balance/fainting problems, gastrointestinal disorder, heartburn, skin disorder including lumps on the left hand, broken bones, memory problems, kidney trouble, and confusion) are, in fact, related to diabetes mellitus.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  The AOJ's attention is directed to the June 2015 JMR and Order of the Court.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

